F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 27 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    ROBERT AUSTIN BARTLETT,

                Plaintiff-Appellant,

    v.                                                    No. 00-8040
                                                    (D.C. No. 99-CV-197-D)
    W. KEITH GOODY; D. DAVID                               (D. Wyo.)
    LAMBERT,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       In this diversity action, Robert Austin Bartlett appeals from the district

court’s grant of summary judgment in favor of his former attorneys on his claims

of breach of contract, breach of fiduciary duty, conspiracy, and fraud in

connection with their representation in his divorce proceedings. The district court

determined that Bartlett’s claims were barred by the applicable Wyoming statute

of limitations. In this appeal, we exercise jurisdiction pursuant to 28 U.S.C.

§ 1291 and review the district court’s grant of summary judgment de novo,

applying the same standards as that court pursuant to Fed. R. Civ. P. 56(c).     See

Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs.         , 165

F.3d 1321, 1326 (10th Cir.),   cert. denied , 120 S. Ct. 53 (1999).

       Bartlett argues that the district court erred in (1) selecting the applicable

statute of limitations; (2) determining the date on which the statute began to run;

(3) refusing to toll the statute for legal disability, attributable to a lack of access

to documents, a heart attack, and a back injury; (4) failing to recognize a federal

question, in that the requested damage amount included IRS penalties and fines

imposed as a result of his divorce decree; (5) granting the motion for summary

judgment without allowing time for a response to a defendant’s supplemental

authority memorandum; and (6) displaying bias and prejudice in favor of

defendants.




                                            -2-
      Concerning Bartlett’s substantive claims, we have reviewed the entire

record on appeal and conclude that the district court correctly decided this case

under the applicable law. Moreover, our record review reveals no bias or

prejudice on the part of the district court. Therefore, for substantially the reasons

stated in the district court’s order dated April 11, 2000, the judgment of the

United States District Court for the District of Wyoming is AFFIRMED. The

mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -3-